 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-16-03553-PHX-SPL
      Murray E. Gibbs,
 9                                              )
                                                )
                          Petitioner,           )    ORDER
10                                              )
      v.
11                                              )
                                                )
      Charles L. Ryan, et al.,                  )
12                                              )
13                        Respondents.          )
                                                )
14                                              )

15            The Court has before it Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254. (Doc. 1.) The Court has also received Respondents’ Answer (Doc. 19),
17   Petitioner’s Reply to the Answer (Doc. 22), the Report and Recommendation of the
18   Magistrate Judge (Doc. 24), Petitioner’s Objections to the Report and Recommendation
19   (Doc. 28), Petitioner’s Motion for Certificate of Appealability (Doc. 27), and Respondents’
20   Reply to Petitioner’s Objections (Doc. 29).
21            In Ground 1 of his habeas Petition, Petitioner argues that the prosecutor committed
22   misconduct by allowing the jury to hear testimony that was perjured by a spectator
23   coaching a witness. (Doc. 1 at 6.) In Ground 2, Petitioner contends that his trial counsel
24   was ineffective for failing to procure a hospital receipt that would have proved Petitioner’s
25   alibi.   Id. at 7.   In Ground 3, Petitioner argues that a failed impeachment attempt
26   demonstrates that his trial counsel was uninformed and unprepared to put on a defense, and
27   therefore, Petitioner received ineffective assistance of counsel. Id. at 8. In Ground 4,
28   Petitioner alleges that the prosecutor committed misconduct because the jury heard
 1   testimony that had not been disclosed to the defense, specifically a witness statement that
 2   came out for the first time at trial about hearing a diesel engine start up. Id. 1 at 9. In
 3   Ground 5, Petitioner argues that his conviction is unconstitutional because the jury
 4   instruction on the conspiracy charge failed to identify the underlying crime. Id. at 13.
 5          Respondents argue that Petitioner’s claims are untimely, and that even if Petitioner
 6   did assert timely claims, the state courts’ rejection of his claims was not objectively
 7   unreasonable. (Doc. 19 at 1.) The Magistrate Judge concluded that Petitioner’s habeas
 8   Petition was timely filed, but that Petitioner is not entitled to habeas relief. (Doc. 24 at 7.)
 9          A district judge “may accept, reject, or modify, in whole or in part, the findings or
10   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files
11   a timely objection to an R&R, the district judge reviews de novo those portions of the R&R
12   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
13   specific written objections to the findings and recommendations in the R&R. See United
14   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
15   follows that the Court need not conduct any review of portions to which no specific
16   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
17   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
18   economy). Further, a party is not entitled as of right to de novo review of evidence or
19   arguments which are raised for the first time in an objection to the R&R, and the Court’s
20   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
21   (9th Cir. 2000).
22          The Court has undertaken an extensive review of the sufficiently developed record.
23   Petitioner’s objections to the findings and recommendations have also been carefully
24   considered. After conducting a de novo review of the issues and objections, the Court
25   reaches the same conclusions reached by Judge Fine.
26          Petitioner objects that the Magistrate Judge has incorrectly interpreted one of his
27   claims of ineffective assistance of counsel as it relates to failed impeachment of a witness.
28   (Doc. 28 at 7.) Petitioner contends that his argument is not that his trial counsel failed to


                                                    2
 1   impeach a witness, but rather, that his trial counsel repeatedly showed that he was not
 2   prepared, and was unfamiliar with prior statements made by the witness. Id. This Court
 3   finds that the Magistrate Judge correctly framed Petitioner’s claim by stating, “[Petitioner]
 4   claims that his trial counsel was ineffective for the failed attempt to impeach Grinstead for
 5   his testimony about whether [Petitioner] had a gun in Pursell’s apartment. [Petitioner]
 6   claims that this shows that his trial counsel was not sufficiently prepared.” (Doc. 24 at 7;
 7   citing Doc. 1 at 8; Doc. 22-1 at 2, 28-30; Doc. 22-2 at 20-22).
 8          Having carefully reviewed the record, Petitioner has not shown that he is entitled to
 9   habeas relief. The R&R will be adopted in full. Accordingly,
10          IT IS ORDERED:
11          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 24) is
12   accepted and adopted by the Court;
13          2.     That Petitioner’s Objections (Doc. 28) are overruled;
14          3.     That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
15   is dismissed with prejudice;
16          4.     That Petitioner’s Motion for Certificate of Appealability (Doc. 27) is denied;
17          5.     That leave to proceed in forma pauperis on appeal is denied; and
18          6.     That the Clerk of Court shall terminate this action.
19          Dated this 5th day of October, 2018.
20
21
                                                       Honorable Steven P. Logan
22                                                     United States District Judge
23
24
25
26
27
28

                                                   3
